Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamori (U.S. 20100168302) in view of Nagamori (U.S. 20090124741; hereinafter Nagamori II).
	Nagamori teaches nitrile rubbers that are exemplified as a combination of acrylonitrile, mono-n-butyl fumarate and 1,3-butadiene.  Nagamori teaches additional monomers used in making the nitrile copolymer but does not exemplify an [Symbol font/0x61],[Symbol font/0x62] ethylenically unsaturated monocarboxylic acid ester as recited by Claim 1.
	In ¶[0065] Nagamori teaches the additional monomers of [Symbol font/0x61],[Symbol font/0x62] ethylenically unsaturated carboxylic acid ester including, for instance, methoxyethyl acrylates.
	Nagamori II, working in the field of hydrogenated nitrile rubber copolymers similar to Nagamori and Applicant, teaches [Symbol font/0x61],[Symbol font/0x62] unsaturated carboxylic acid ester monomers will provide a balance of good oil and cold resistance along with good dynamic properties (¶[0025]) in hydrogenated nitrile rubber compositions.  The preferred [Symbol font/0x61],[Symbol font/0x62] unsaturated carboxylic acid ester monomers are butyl acrylate and/or 2-ethylhexyl acrylate. (¶[0024]) Such a monomer is within the scope of the additional monomers taught by Nagamori in ¶[0050].
 It would have been obvious to a person of ordinary skill in the art at the time the
invention was filed to practice the invention of Nagamori, in particular that of the acrylonitrile/mono-n-butyl fumarate and butadiene exemplified copolymer, by adding a (meth)acrylic acid ester monomer to the polymerization to form a hydrogenated nitrile copolymer containing acrylonitrile, mono-n-butyl fumarate, butadiene and a
(meth)acrylic acid ester monomer for the advantage of producing a hydrogenated nitrile copolymer with a good balance of oil and cold resistance and good dynamic properties as suggested by Nagamori II in ¶[0024] and ¶[0025]. One of ordinary skill in the art is motivated to choose butyl acrylate as the additional monomer discussed above as Nagamori II particularly prefers it ¶[0024] and it is similar a butyl substituent to the mono-n-butyl of the fumarate.  One of ordinary skill in the art would have been motivated to choose n-butyl version of butyl acrylate as Nagamori is already using a n-butyl version of fumerate and n-butyl is the simplest version of butyl acrylate. (Note that there are only two reasonable isomers of butyl acrylate, n-butyl and isobutyl, and both are claimed).
	A skilled artisan would have a reasonable expectation of success in the above modification because Nagamori teaches additional monomers including butyl acrylate in ¶[0050].
	The acrylonitrile reads over the [Symbol font/0x61],[Symbol font/0x62] ethylenically unsaturated nitrile monomer of Claim 1.
	The mono-n-butyl fumurate reads over the furmaric acid monoester monomer of Claim 1.
	The n-butyl acrylate reads over the C1-C18 alkyl group containing (meth)acrylic acid ester monomer of Claim 1. 
	No (meth)acrylic acid esters which are substituted with an alkoxy group are present.
	The iodine value of the resulting copolymer is specifically taught by Nagamori to be less than 120 ¶[0065] which reads over said limitation of Claim 1.
	The butadiene is conjugated diene which reads over the conjugated diene of Claim 2 and 3.
	Polyamine crosslinking agents including hexamethylene diamine carbonate as particularly preferred by Nagamori in ¶[0074] which reads over Claim 1.  
As for the amounts recited by Claims 1-3, Nagamori teaches the following amounts as preferred amounts of each monomer residue in the resulting copolymer.  (¶[0038], ¶[0044], ¶[0048]) and, as above, Iizuki teaches 21 to 40 wt% of the (meth)acrylic acid alkoxyalkyl ester monomer.

Taught 
Claim 3
Disposition
Acrylonitrile
20 to 50 wt%
14 to 26 wt%
Overlaps
Fumarate
1.5 to 10 wt% 
4 to 6 wt%
Encompasses
MEA
21 to 40 wt%
20 to 35 wt%
Overlaps/Encompasses
Butadiene
45 to 75 wt%
40 to 50 wt%
Overlaps


	Note that the above ranges are those that are preferred by Nahamora and Iizuki but the above cited section also teach broader amounts of each of these components which may also be used.
Nagamori II teaches 20 – 45 wt% of the [Symbol font/0x61],[Symbol font/0x62] unsaturated carboxylic acid ester monomers in ¶[0025] which overlaps or alternatively meets the claimed 10-40 wt% range.

	The above ranges overlap or encompass those recited by Claims 1-3 as Claim 3 is a narrower recitation of the ranges of Claim 1 and Claim 2 and also includes the conjugated diene monomer.  Therefore, Nagamori and Nagamori II read over the ranges recited by Claims 1-3.
	The expected amount of [Symbol font/0x61],[Symbol font/0x62] ethylenically unsaturated dicarboxylic acid monomer unit is zero as none of this unit is used in the exemplified copolymers of Nahamora.  This reads over Claims 4 and 5.
	As these compounds are present to crosslink the nitrile rubber, the crosslinked nitrile rubber of Claim 8 is read over.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagamori (U.S. 20100168302) in view of (U.S. 20090124741; hereinafter Nagamori II) as applied to Claim 6 above and in further view of Ikeda (U.S. 20100256294).
	Nagamori and Nagamori II are applied as above.
	Nagamori teaches additional crosslinking accelerators may be added ¶[0078] but does not teach or suggest such an accelerator is a cyclic amidine type.
	Ikeda, working the field of crosslinked nitrile rubber compositions, teaches the use of a cyclic amidine or its salt affect the crosslinking speed, crosslinking density, scorch behavior and storage stability of the resulting nitrile copolymer. (¶[0069])  Nitrile copolymers similar to Nagamori are exemplified (using maleate instead of fumarate) (See ¶[0093] for instance). Polyamine curing agents are taught by Ikeda in ¶[0042] and hexamethylene diamine carbonate is exemplified ¶[0095].  Therefore, based on the teachings of ¶[0005] and ¶[0006], one of ordinary skill in the art is reasonably suggested by difference with Nagamori that the good heat resistance (heat aging resistance) and excellent compression set taught by Ikeda for the compositions are in part due to the use of the cyclic amidine or its salt.
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to practice the invention of Nagamori and Nagamori II as discussed above by adding a cyclic amidine or its salt as taught by Ikeda for the advantage of changing the crosslinking speed, density, scorch behavior and providing storage stability of the resulting rubbers which in turn is reasonably suggested to provide nitrile copolymer rubbers which have good heat resistance (heat aging resistance) and excellent compression set as discussed above.
	A skilled artisan would have a reasonable expectation of success in the above modification of Nagamori because Ikeda teaches the use of the cyclic amidine with polyamines used by Nagamori and similarly structured nitrile copolymers to those of Nagamori.
	This reads over the cyclic amidine of Claim 7.

	Examiner notes the below observations of Applicant’s demonstrated results with respect to the claimed ranges and motivations used in making the above rejections.
Absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 
	There are no demonstration that show a significant effect of the resulting properties in the areas that are taught by the art but not encompassed by the claims.  For example, there is no demonstration that the amount of nitrile below 10 wt % or above 30 wt% but below the 50 wt% taught by the motivated compositions of Nagamori for such a residue has a significant effect on the resulting copolymers in light of the teachings of Iizuka which suggests that the (meth)acrylic acid alkoxyalkyl ester monomer has an effect on the cold resistance. This is what Applicant has found in Comparative Example 6 (last paragraph of page 43 of as-filed specification).
In general as multiple §103s are made in this action, If Applicant intends to argue there is criticality which gives an unexpected result to the compositions in light of the teachings of the prior art, Applicant is reminded such arguments to unexpected results can only be properly considered when all the factors in MPEP §716.02 are properly taken into account.  Overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02) Applicant’s showing of allegedly unexpected results must satisfy ALL of these requirements.  Additionally, MPEP §716.01(b) states a “nexus” between the claimed invention and the evidence of secondary considerations, such as unexpected results, must be present.  The burden rests with Applicant to establish results are unexpected and significant. (MPEP §716.02(b)).
Note the requirement to overcome a rejection based on unexpected results requires all three conditions to be met (AND not OR).  The combined teachings of Nagamori, Iizuka and even Ikeda suggests compositions with better cold resistance, and Mooney viscosity change (as fumarates are already exemplified) and also better compression set.  These are all qualities that Applicant has suggested are demonstrated by their nitrile copolymers.  As such, the evidence of record suggests Applicant’s results are to be expected based on the teachings of the prior art and, therefore, do not appear to be truly unexpected.
Response to Arguments
Applicant’s claim amendments and remarks filed with RCE on April 21, 2022 have been fully considered but are not sufficient to move the application to allowance.  The claim amendment to overcome Iizuka’s required use of an alkoxy substituted (meth)acrylate is sufficient to overcome Iizuka used in the previous rejection of record.  The rejection of record has been modified using Nagamori II as outlined in the advisory action of March 9, 2022.  This has been necessitated by Applicant’s amendment.
Applicant’s remarks field April 21, 2022 have been fully considered but are not persuasive.
Applicant argues Nagamori II teaches the use a malonate monester with additional butyl acrylate monomer and, therefore, on combination with Nagamori, one of ordinary skill would have used n-butyl acrylate rather than the fumarate in Nagamori.  This argument is not persuasive.
Nagamori requires the use of a [Symbol font/0x61],[Symbol font/0x62] unsaturated carboxylic acid monoester, mono-n-butyl fumarate is exemplified.  
Nagamori teaches in ¶[0050] additional monomers which include butyl acrylates may be added to the hydrogenated nitrile polymerizations (¶[0050]) (along with the fumarate and butadiene)
Nagamori II teaches the use of preferred butyl acrylates using [Symbol font/0x61],[Symbol font/0x62] unsaturated carboxylic acid ester monomers will provide a balance of good oil and cold resistance along with good dynamic properties (¶[0025]) in hydrogenated nitrile rubber compositions.   The teaching is not tied to using malonates or any other specific monomers.
Therefore, to practice the invention of Nagamori, one must use a fumarate.  Applicant’s argued reasonable manner in modifying the Nagamori cannot happen as this would compromise the principle of Nagamori.  It is not relevant that Nagamori II “does not contemplate” the use of multiple [Symbol font/0x61],[Symbol font/0x62] unsaturated carboxylic acid esters because Nagamori II’s teaching is not specific to only using one of these monomers and Nagamori teaches that a [Symbol font/0x61],[Symbol font/0x62] unsaturated carboxylic acid esters can be used additionally in the making of the hydrogenated nitrile rubber.   Butyl acrylate is even listed in the suggested additional monomers. ¶[0050].
Applicant further argues Nagamori cannot be modified to use an additional [Symbol font/0x61],[Symbol font/0x62] unsaturated carboxylic acid ester monomer because the only rubbers exemplified are three component polymerizations rather than four required by the rejection.  Applicant argues this would require significant and extensive experimentation to arrive at nitrile rubbers that have four components using Nagamori.  Therefore, there is no reason to modify Nagamori with Nagamori II.
This argument is not persuasive.  Nagamori contemplates the use of an additional [Symbol font/0x61],[Symbol font/0x62] unsaturated carboxylic acid esters in ¶[0050].  To do this, one must use four monomers.  The properties of Nagamori are specifically stated.  Nagamori does not teach or otherwise suggest that an additional [Symbol font/0x61],[Symbol font/0x62] unsaturated carboxylic acid esters is non-preferred or would otherwise cause great difficulty to arrive the properties required.   One of ordinary skill in the art is not a slave to Nagamori’s examples.  Therefore, this argument is not persuasive. 
The motivation to combine is that a component already broadly suggested by Nagamori in ¶[0050] is taught by Nagamori II to provide a balance of good oil and cold resistance along with good dynamic properties (¶[0025]) in hydrogenated nitrile rubber compositions.    Nagamori teaches hydrogenated nitrile rubber compositions.   Applicant has made no arguments as to how the above motivation is not relevant to one practicing Nagamori.  Therefore, Applicant’s arguments to no motivation to combine the two reference are not persuasive. 
Applicant is reminded of their right to appeal the decision of the Examiner.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher M Rodd/Primary Examiner, Art Unit 1759